UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 In the Matter GSV Capital Corp. 2925 Woodside Road Woodside, CA 94062 File No. 812-14246 SECOND AMENDED AND RESTATED APPLICATION FOR A CERTIFICATION PURSUANT TO SECTION 851(e) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED Written or oral communications regarding this Application should be addressed to: Robert E. Plaze, Esq. Stroock & Stroock & Lavan LLP 1treet, N.W. Suite 800 Washington, D.C. 20006-1253 With copies to: William Tanona Chief Financial Officer, Treasurer and Corporate Secretary GSV Capital Corp. 2925 Woodside Road Woodside, CA 94062 This Application (including Exhibits) consists of 29 pages. The Exhibit Index is on page 26. I.INTRODUCTION GSV Capital Corp. ("Applicant" or "GSV") hereby submits this application (the "Application") to the Securities and Exchange Commission (the "Commission"), pursuant to Section 851(e) of the Internal Revenue Code of 1986, as amended (the "Code"), for a certification that Applicant is principally engaged in the furnishing of capital to other corporations which are principally engaged in the development or exploitation of inventions, technological improvements, new processes, or products not previously generally available. Applicant proposes to qualify as a "regulated investment company" under Section 851(a) of the Code for the fiscal year ended December 31, 2013. The certification being sought is a prerequisite to qualification, pursuant to the provisions of Section 851(e), as a regulated investment company under Section 851(a). II.THE APPLICANT Applicant is an externally managed non-diversified closed-end management investment company that has elected to be treated as a business development company ("BDC").Applicant was incorporated under the laws of the State of Maryland in September 2010.Its securities are registered with the Commission pursuant to Section 12 of the Securities Exchange Act of 1934, as amended.On April 27, 2011, Applicant elected to become regulated as a BDC pursuant to Section 54(a) of the Investment Company Act of 1940, as amended (the "1940 Act"). Applicant's investment portfolio currently consists, and, since its formation in 2010, has consisted, primarily of equity and equity-related investments in rapidly growing technology companies that are principally engaged in the development and commercialization of social-mobile, cloud computing, internet commerce, green technology, and education technology.Applicant currently expects that its portfolio companies, as well as the companies in which it expects to invest in the future, will continue to be engaged in the development or exploitation of inventions, technical improvements, new processes, or products not previously generally available.Many of Applicant's portfolio companies are privately held, thinly-capitalized start-up companies.All of Applicant's investments were made in companies before the initial public offering of their securities, although some are now publicly traded.As of December 31, 2013, Applicant had total assets of $377,947,558. III.DISCUSSION A. Applicable Law Section 851 of the Code sets forth the general requirements a corporation must satisfy in order to qualify for treatment as a regulated investment company under Subchapter M of the Code (a "RIC").A RIC is defined in Section 851(a) as "any domestic corporation which, at all times during the taxable year, is registered under the [1940 Act] as a management company or unit investment trust, or has in effect an election under such Act to be treated as a business development company."Section 851 also imposes certain conditions and limitations upon a corporation seeking to qualify as a RIC, including a requirement, set forth in Section 851(b)(3)(A), that a RIC hold a diversified portfolio of securities. More particularly, Section 851(b)(3)(A) provides that an investment company or BDC seeking to qualify as a RIC must, as of the close of each quarter of the taxable year, have at least 50% of the value of its total assets (the "50% asset diversification test") represented by cash and cash items (including receivables), Government securities and securities of other regulated investment companies, and other securities for purposes of this calculation limited, except and to the extent provided in Section 851(e), in 1 respect of any one issuer to an amount not greater in value than 5% of the value of the total assets of the investment company or BDC (the "5% position test") and to not more than 10% of the outstanding voting securities (the "10% voting stock test") of such issuer.Applicant is a non-diversified company and thus no similar diversification requirements apply under the 1940 Act. B. Need for the Certification 1. Failure to Meet the 10% Voting Stock Test Applicant, like many venture capital funds, holds positions in smaller companies that are large in relation to the market capitalization of the companies, and that represent more than 10% of the outstanding voting securities of such companies.During its 2013 tax year, Applicant held stock in 14 of these companies, some of which are blocker subsidiaries through which portfolio investments are held, as discussed below.If Applicant were unable to include its investments in these companies as qualifying assets for purposes of the 50% asset diversification test of Section 851(b)(3)(A), by reason of its voting stock ownership therein, Applicant would fail the 50% asset diversification test for its 2013 tax year and not qualify as a RIC. Section 851(e), however, provides that investment companies that engage in venture capital investing are subject to a less restrictive asset diversification test than the test described above that applies to RICs generally.But this less restrictive diversification test applies to a RIC only if the Commission issues the type of certification that Applicant requests.1In pertinent part, Section 851(e) provides that 1
